Citation Nr: 0009202	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-16 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to payment of improved death pension benefits.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.  He died in November 1982.  The appellant is the 
veteran's child.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 decision by the Washington, 
D.C. Department of Veterans Affairs (VA) Regional Office 
(RO).  The appellant requested and was scheduled to appear 
before a Member of the Board at a hearing at the Board in 
October 1999.  The veteran failed to report.  In October 
1999, the appellant requested another hearing.  However, he 
did not submit reasons for failure to appear at the original 
hearing or indicate why a timely request for postponement was 
not submitted under the provisions of 38 C.F.R. § 20.702(d), 
so his motion for a new hearing was denied.  In January 2000, 
the appellant contacted the Board regarding a hearing and 
stated that he had been hospitalized at the time of the 
previous hearing and would submit evidence of such.  In March 
2000, the appellant submitted evidence of his October 1999 
hospitalization to the Board.  However, the appellant 
withdrew his request for a hearing at that time.    


FINDINGS OF FACT

1.  The veteran died on November 1982, as a result of a 
nonservice-connected disorder.

2.  In December 1997, the appellant filed an application for 
improved death pension benefits as the child of a veteran.  
He reported that he was born in June 1951 and has suffered 
from mental disability since that time.

3.  The appellant's countable income consists of Social 
Security Administration benefits paid at the monthly rate of 
$283 in 1997 and $383, less $48.20 in SMIB premiums in 1998.

4.  The appellant's income from the Social Security 
Administration exceeds the applicable income limitation for a 
child for purposes of improved death pension benefits.


CONCLUSION OF LAW

The appellant's net countable income, as a matter of law, 
constitutes a bar to the receipt of improved death pension 
benefits.  38 U.S.C.A. §§ 101, 1521, 1542, 5107 (West 1991); 
38 C.F.R. §§ 3.3, 3.24, 3.271, 3.272, 3.273 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1997, the appellant filed an application for 
death pension benefits as the surviving child of the veteran.  
He indicated that his date of birth was in June 1951, that he 
was disabled due to posttraumatic stress syndrome, borderline 
personality disorder, bowel syndrome, alcoholism, and hiatal 
hernia, and that he received benefits from the Social 
Security Administration (SSA) in the amount of $283 monthly.  
In subsequent statements, the appellant claimed that he no 
longer received Social Security payments.  However, in 
September 1998, Social Security Administration confirmed that 
the appellant's payment was $338 per month with SMIB of 
$48.20.

Death pension benefits may be paid under certain 
circumstances to an eligible child of the veteran who had the 
requisite wartime service.  38 U.S.C.A. §§ 1541(c), 1542 
(West 1991).  The law provides for death pension payments for 
the surviving, helpless child of a wartime veteran, provided 
that such child's income does not exceed certain limitations.  
38 U.S.C.A. § 1542 (West 1991); 38 C.F.R. §§ 3.3(b)(4), 
3.24(b)(1999).  The term "child" includes an unmarried person 
who became permanently incapable of self-support before 
reaching the age of eighteen years.  38 U.S.C.A. § 101(4); 38 
C.F.R. § 3.57(a) (1999).  Specifically, the law provides that 
the current rate of death pension benefits payable to a child 
of a deceased veteran who is not in the custody of a 
surviving spouse is to be reduced by the amount of such 
child's annual income.  38 U.S.C.A. § 1542; 38 C.F.R. § 
3.24(b) (1999).

Governing legal criteria provide that payments of any kind 
from any source will be counted as income for the 12-month 
period in which it is received, unless excluded elsewhere in 
the law and regulations.  38 C.F.R. §§ 3.271, 3.272 (1999).  
Excludable income for purposes of determining entitlement to 
improved death pension includes unreimbursed amounts paid by 
a child for medical expenses to the extent that such amounts 
exceed five percent of the maximum annual pension rate 
payable to the child during the 12-month annualization period 
in which the medical expenses were paid.  38 C.F.R. § 
3.272(g)(3).

The maximum annual rates of pension and death pension payable 
are published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21.  Effective on December 1, 
1997, the maximum annual rate of improved death pension 
payable on behalf of a child of the veteran not in the 
custody of the surviving spouse was $1,476.  38 C.F.R. §§ 
3.23, 3.24 (1999).  

Under these regulations, therefore, no death pension may be 
paid to or on behalf of a child with basic entitlement if the 
income of that child exceeds the applicable income 
limitations.  In the present case, the amount of Social 
Security benefits received by the appellant exceeds the 
maximum annual income rates in effect during the period since 
the filing of the claim.  No expenses which might be regarded 
as exclusions from income under 38 C.F.R. § 3.272 and thus 
reduce the child's countable income for pension purposes have 
been reported. 

The record does not disclose any dispute as to the facts by 
which the appeal is to be decided in the present case. Since 
it is the law rather than the evidence which is dispositive, 
the appeal is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Since the appellant is statutorily barred (due to his 
excessive income) from the receipt of improved death pension 
benefits, the Board need not address the question of whether 
he is actually a proper claimant ("helpless child") for 
purposes of receiving this benefit.


ORDER

Payment of improved death pension to the appellant is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

